The plaintiff in error, hereinafter called defendant, was convicted on a charge of having the unlawful possession of intoxicating liquor, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
Certain officers went to the place occupied by defendant and saw a quantity of what appeared to be beer. They procured a search warrant, and later returned and found a small quantity of beer in the house and some 90 bottles just across the alley on an adjoining lot, with fresh tracks *Page 17 
from the house leading to it, indicating that it had just been deposited there. Defendant denied any knowledge or connection with the beer found, and testified, in substance, that he was at the place at the time but had no knowledge or connection with the beer, but resided with his brother at a different place.
The case is not strong on the facts, but there is sufficient evidence to sustain the judgment.
The case is affirmed.